UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 Commission file number: 000-52765 iMEDICOR, INC. AND SUBSIDIARY (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4696799 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 13506 Summerport Pkwy #160, Windermere, FL 34786 (Address of principal executive offices) (Zip Code) (888) 810-7706 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ There were 1,116,299,589 outstanding shares of the issuer’sCommon Stock, $0.001 par value, on June 1, 2014. iMEDICOR, INC. AND SUBSIDIARY FORM 10-Q QUARTERLY REPORT FOR THE QUARTER ENDED SEPTEMBER 30, 2013 Page Part I Financial Information Item 1. Financial Statements 3 Condensed ConsolidatedBalance Sheets as of September 30, 2013 (Unaudited) and June 30, 2013 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2013 and 2012 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Not Applicable Item 4. Controls and Procedures 25 Part II Other Information Items 1-4. Not Applicable Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 29 2 ITEM 1. FINANCIAL STATEMENTS iMEDICOR, INC. AND SUBSIDIARY Condensed ConsolidatedBalance Sheets as of September 30, 2013 (Unaudited) and June 30, 2013 September 30, June 30, ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $-0- and $-0- at September 30, 2013 and June 30, 2013, respectively Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities: Notes payable and accrued interest in default $ $ Accounts payable and accrued expenses Due to related party Warrants - derivative liability - Total Liabilities Commitments and Contingencies - - Stockholders' Deficit Preferred Stock, Series A par value $0.001, authorized 37 Issued and outstanding 35.75 and 35.75 shares as of September 30, 2013 and June 30, 2013, respectively - - Preferred Stock, Series B par value $0.001, authorized 63 Issued and outstanding 52.19 and 42.02 shares as of September 30, 2013 and June 30, 2013, respectively - - Common stock, par value $0.001 per share, authorized 4,000,000,000 Issued and outstanding: 1,008,299,590 and 997,299,586 shares as of September 30, 2013 and June 30, 2013, respectively Additional Paid in Capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' deficit $ $ 3 iMEDICOR, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2013 and 2012 (Unaudited) For the Three Months Ended September 30, September 30, Revenues $ $ Cost of Services $ $
